DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ben Naim et al. (Ben Naim) (US 10,607,027 B1).
As to claims 1, 8, Ben Naim discloses an information processing device (Fig. 6, 608), and corresponding non-transitory computer-readable recording medium, comprising:
a memory (contained within a computer server, column 14, lines 31-42); and

acquire file data to be used by a terminal (acquiring encrypted data file; column 14, lines 42-56);
generate multiple tallies from the file data (splitting the data into multiple portions or shards; column 14, lines 42-56);
transmit at least one tally among the multiple tallies to an external device (Fig. 7, column 13, line 54-column 14, line 12, column 14, line 58-column 15, line 16),
generate attribute information including information of the file data and information of the external device (metadata and file storage locations; column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28);
transmit, to the terminal, the generated attribute information and the multiple tallies except for the at least one tally transmitted to the external device (data transmitted to the requesting device from less than all storage devices; Fig. 7, column 13, line 54-column 14, line 12, column 14, line 58-column 15, line 16, column 19, line 1-28); and
transmit the attribute information to the external device (metadata and file storage locations; column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28).

As to claims 4, 11, Ben Naim discloses wherein an amount of data in the multiple tallies except for the at least one tally transmitted to the external device is larger than the amount of data in the at least one tally transmitted to the external device (wherein 

As to claims 5, 12, Ben Naim discloses wherein the processor is further configured to:
encrypt the file data by an encryption key to generate encrypted data (column 12, lines 42-column 13, line 25); and
use the encrypted data and the encryption key as the multiple tallies (wherein the key is inserted into the metadata of the data before splitting; see Fig. 5, column 13, line 23-column 14, line 3).

As to claim 6, Ben Naim discloses a terminal (client, 112) comprising:
a memory; and
a processor coupled to the memory and the processor configured to:
acquire attribute information including information of file data and information of an external device holding at least one tally among multiple tallies generated from the file data (information of the file to request and the location to request the file from; column 13, line 17-25, column 13, line 54-column 14, line 3, column 19, line 1-18);
acquire, from an information processing device, the multiple tallies except for the at least one tally held in the external device (data transmitted to the 
access, upon receiving a request to use the file data, the external device by using the attribute information (column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28);
receive, from the external device, the at least one tally held in the external device (column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28); and
restore the file data from the multiple tallies except for the at least one tally held in the external device acquired from the information processing device and the at least one tally held in the external device received from the external device (data recombination of the different portions; column 19, line 50-column 20, line 3).

As to claim 7, Ben Naim discloses wherein the multiple tallies are an encryption key and encrypted data that is generated by encrypting the file data by the encryption key (Fig. 5, column 12, lines 42-column 14, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Naim in view of Philipp (US 2016/0344707 A1).
As to claims 2, 9, Ben Naim fails to specifically disclose wherein the attribute information includes authentication information to be used to authenticate the terminal by the external device.
In an analogous art, Philipp discloses a system for securely storing a distributed file (Fig. 1A, D) which will generate multiple tallies from the file to be stored at external devices (encrypted file divided into separately stored portions; paragraph 59-61) wherein each tally is stored with attribute information including authentication information to be used to authenticate a terminal by the external devices (each stored portion is associated with ciphertext and encrypted locations; paragraph 48-49, 65-66, 70-73, 76-85) so as to provide additional security by limiting the content files to authorized users and making it difficult for unauthorized users to even discover the content locations (paragraph 43, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Naim’s system to include wherein the attribute information includes authentication information to be used to authenticate the terminal by the external device, as taught in combination with Phillips, for the typical benefit of providing additional security by limiting the content files to authorized users and making it difficult for unauthorized users to even discover the content locations.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Naim in view of JP6473864B1 (citations via machine translation).
As to claims 3, 10, Ben Naim fails to specifically disclose wherein the processor is further configured to detect whether the terminal exists in the vicinity of the information processing device and transmit a result of the detection to the external device.
In an analogous art, JP6473864B1 discloses a system for securely storing a distributed file which will generate multiple tallies from the file (paragraph 16, 29, 41) which will detect whether a receiving terminal exists in the vicinity of an information processing device and transmit a result of the detection (comparing the current location of a terminal to approved locations set by an administer; paragraph 14-18, 38-43, 81-86) so as to prevent unauthorized access to the data file in cases where the terminal is lost or stolen (paragraph 4-5, 10, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Naim’s system to include wherein the processor is further configured to detect whether the terminal exists in the vicinity of the information processing device and transmit a result of the detection to the external device, as taught in combination with JP6473864B1, for the typical benefit of preventing unauthorized access to the data file in cases where the terminal is lost or stolen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424